Citation Nr: 0005801	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's application 
that his earlier claim of entitlement to service connection 
for PTSD be reopened on the ground that new and material 
evidence had been submitted.  The veteran filed his notice of 
disagreement with the rating decision subsequently in July 
1997.  In August 1997, the RO furnished him with a statement 
of the case.  The veteran filed his substantive appeal in 
September 1997.  

Additional documentary evidence was submitted after the 
issuance of the statement of the case, and, in February 1998, 
a hearing was held at the RO.  In August 1998, the RO 
provided the veteran with a supplemental statement of the 
case in which it addressed this evidence.

The veteran's original claim of entitlement to service 
connection for PTSD had been filed in March 1993 and was 
denied in a rating decision issued in March 1994.  The 
veteran initiated no appeal of that rating decision.


REMAND

The appellant and his representative contend that the 
appellant is entitled to service connection for PTSD.  In 
this appeal, they argue that new and material evidence 
sufficient to warrant reopening of his previously denied 
claim had been introduced into the record and that the rating 
decision of July 1997 denying reopening of this claim was 
incorrect.

The record reflects that the appellant received due notice of 
the March 1994 rating decision denying his claim of 
entitlement to service connection for PTSD.  See 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 1999) 38 C.F.R. § 3.103(b)(1) 
(1999).  Because the appellant initiated no appeal of that 
rating decision, it became final and binding.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  Once a rating determination becomes final, the claim 
will not be reopened except as otherwise provided by 
regulations.  38 U.S.C.A. § 7105(c), (West 1991); see also 
38 U.S.C.A. § 7104(b) (West 1991) (final decisions of the 
Board).  However, a rating decision which has become final 
shall be reopened and its former disposition reviewed if new 
and material evidence has been added to the record.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The Board notes that claims involving the question of new and 
material evidence are to be governed by a three-step process.  
First, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) sufficient to reopen the claim; second, if the 
claim has been reopened, it must be determined whether, based 
upon all the evidence of record, the claim is well grounded; 
third, if the claim is well grounded, its merits must be 
addressed, but only after ensuring that the duty to assist 
the claimant under 38 U.S.C.A. § 5107(a) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

At issue in this appeal is the legal standard to be applied 
in a determination of whether such evidence represents "new 
and material evidence."  At the time of the July 1997 rating 
decision in which the RO considered the issue whether new and 
material evidence had been submitted, VA applied the 
materiality test enunciated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Pursuant to the Colvin test, evidence was 
considered material when it was probative of the issue at 
hand, and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  

After the July 1997 rating decision, the August 1997 
statement of the case, and the August 1998 supplemental 
statement of the case were issued in this matter, the Colvin 
test was invalidated by the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In invalidating the Colvin test, the Federal Circuit 
determined that it was inconsistent with the regulation 
defining new and material evidence and that the latter 
represented the proper legal standard.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Under the regulation, new 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order that the merits of the claim may be 
fairly decided.  See 38 C.F.R. § 3.156(a) (1999).  This 
standard, as was observed in the Hodge opinion, is less 
stringent and therefore more favorable to a claimant.  Hodge, 
155 F.3d 1356.

The RO applied the now-invalidated Colvin standard of 
materiality in the July 1997 rating decision, the August 1997 
statement of the case, and the August 1998 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that entering a final decision on the issue of new and 
material evidence pertaining to the veteran's claim of 
entitlement to service connection for PTSD would be 
fundamentally unfair without the appellant's being afforded 
the opportunity to have the RO review his claim based on the 
less strict standard prescribed by Hodge and 38 C.F.R. 
§ 3.156.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

It does not appear that all VA treatment records are in the 
claims folder.  The veteran has reported treatment and 
hospitalizations at the VA Medical Centers in Providence, 
Rhode Island and West Haven, Connecticut.  He has also noted 
treatment at the Park Boulevard Vet Center.  The United 
States Court of Appeals for Veterans Claims has held that VA 
treatment records are in the constructive possession of VA 
and therefore constructively included in the record of a 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, such records must be sought, obtained, and 
reviewed by the RO before it reviews a claim to which it 
relates.  

In view of the foregoing and in order to afford the appellant 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain and associate 
with the claims folder copies of 
treatment records from the VA medical 
centers in Providence, Rhode Island and 
West Haven, Connecticut and as the Park 
Boulevard Vet Center, as well as any 
other VA facility identified by the 
veteran, covering the period from 
February 1970 to the present.  

2.  The RO should undertake a review of 
the complete record with regard to the 
issue of whether new and material 
evidence has been submitted in this 
matter and, in making a determination, 
the RO should follow the provisions of 
38 C.F.R. § 3.156(a), in accordance with 
the guidance of Hodge, Elkins, and 
Winters, and not the more restrictive 
requirements previously set forth in 
Colvin.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him, and his representative, with 
a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. §19.31.  The veteran and his 
representative should then be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

